IN THE SUPREME COURT OF THE STATE OF DELWARE

MARY HARRIS, §
§ No. 288, 2016
Respondent Below, §
Appellant, § Court BeloW_Family Court
§ of the State of Delaware
v. §

§ File Nos. CN15-02795 & CN15-02750
DEPARTl\/[ENT OF SERVICES §
FOR CHILDREN, YOUTH AND § Petition Nos. 1 5- 123 89, 15-12104

THEIR FAMILIES, § and 16-02304
§
Petitioner Below, §
Appellee.

Submitted: December 14, 2016
Decided: December 16, 2016

Before STRINE, Chief Justice, HOLLAND, and VALIHURA, Justices.
0 R D E R
This 16th day of December, 2016, the Court has concluded that the flnal
judgment of the Family Court should be affirmed for the reasons stated in its May
13, 2016 opinion.
NOW, THEREFORE, IT IS ORDERED that the fmal judgment of the Family
Court is AFFIRMED.

BY THE COURT:

f’\_¢~»~@:\‘>r…

. \g_v
Justlce